Citation Nr: 1810071	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from December 1989 to May 1990 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the case has subsequently transferred to the RO in New York, New York.

The case was previously before the Board in October 2014, at which it was remanded to afford the Veteran a Board hearing.  In November 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA audiology notes indicate that the Veteran had audiological evaluations on October 5, 2000, March 21, 2003, November 20, 2011, and October 4, 2017.  However, the audiometric findings from these hearing tests are not included in the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding audiological evaluation results, specifically including those referenced in the October 2000, March 2003, November 2011, and October 2017 VA audiology reports.

Additionally, the Veteran was provided a VA audiology examination in August 2012, in connection with the claims on appeal.  The examiner provided an opinion that the Veteran's left ear hearing loss is not at least as likely as not caused by or a result of military service.  In support of this opinion, the examiner stated that "pure tone hearing sensitivity was WNL [(within normal limits)] bilaterally from 500 to 6K Hz.  12/90, 3/91, and 5/91.

The Board finds that the rationale provided by the August 2012 VA examiner is insufficient, and for that reason, the medical opinion is not adequate with respect to left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

The absence of hearing loss at that time of service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the Board finds that a new clinical opinion is necessary to ascertain the etiology of the Veteran's left ear hearing loss.  See Barr, 21 Vet. App. at 311.

The August 2012 VA examiner noted that the Veteran's tinnitus is a symptom associated with the hearing loss.  Therefore, the claims of service connection for left ear hearing loss and tinnitus are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the VA Medical Centers (VAMCs) in Augusta, Georgia, Bronx, New York.  All records and/or responses received should be associated with the claims file.  

In particular, all VA audiological evaluation results conducted on October 5, 2000, March 21, 2003, November 20, 2011, and October 4, 2017, showing the audiogram, must uploaded into the Veteran's VA electronic claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the August 2012 VA audiology examination, if available, to determine whether any left ear hearing loss is related to his military service.  If the August 2012 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies and tests should be accomplished.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims file and the lay statements of record, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any degree of the Veteran's current diagnosed left ear hearing loss was incurred in, or is otherwise etiologically related to, the Veteran's military service, to include the claimed exposure to combat noise from missiles during Operation Desert Storm.  

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's left ear in the service examination report was within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale must be provided for any opinion expressed. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

